Morgan, J.
The day before the prisoner’s case was fixed for trial, he caused a subpena to issue directed to William R. P. Phillips. On the day of the trial the sheriff had not made his return.. The prisoner’s counsel moved for a continuance on this ground, which was refused. He then moved the court for time to prepare an affidavit (or a continuance, on the ground of the absence of the witness. This motion was also overruled. To these refusals he reserved a bill of exception.
The case was continued over until the following day, when the sheriff made his return, that the witness was not to be found. No application was made for a continuance after the return was made. He was not injured by the refusal of the judge to grant him a continuance on account of the absence of his witness, before the return of the sheriff had been made. His application should have been renewed when the sheriff returned that the witness could not be found.
The same may be said with reference to the other objections urged by him. They were all made at an improper time, or were made too late.
Judgment affirmed.